Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 02 March 2022.

Drawings
The drawings received on 10 January 2019 are accepted by the examiner.

Specification
The specification received on 10 January 2019 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejection filed on 03 September 2021 is overcome by the amendment filed on 02 March 2022.

Double Patenting
The Double Patenting Rejection filed on 03 September 2021 is rescinded based on the applicant’s amendment filed on 02 March 2022.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3, 5-6, 8, 11-12, 18, 24, 38-39, 41-42, 45-50, 52 and 54:   Regarding independent claims 1 and 45, the prosecution history, especially at the previous Remarks by applicant (filed on 02 March 2022, pages 7-9) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-3, 5-6, 8, 11-12, 18, 24, 38-39 and 41-42: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising: an initiator reservoir containing a photoinitiated pH modification system and a target reservoir comprising a pH responsive indicator; an accumulator reservoir, the initiator reservoir, the target reservoir, and the accumulator reservoir being arranged in series, initiator reservoir to accumulator reservoir to target reservoir, wherein the accumulator reservoir and the target reservoir are separated by a stimuli-responsive hydrogel polymer plug in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 45-50, 52 and 54: the prior art does not disclose or suggest: A time-temperature integrating indicator label comprising: 
first and second reservoirs separated by a hydrogel valve; further comprising a third reservoir, wherein the third reservoir is separated from the second reservoir by a stimuli-reactive hydrogel plug in combination with the remaining limitations of the claims.



Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/TC/
06 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861